ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant contends in his motion that the original opinion herein is in error wherein it holds that, for the purpose of discussion, it was assumed that the search of appellant’s premises was invalid, being based on an invalid search warrant. We did assume therein that such warrant was invalid only for the purpose of argument and the further showing that what was found on such premises was identified by appellant as having been thus found. Nowhere does he say that such findings were a portion of illegally acquired goods from Mr. Smith. In the first place, it seems that a search warrant was issued relative to such place and that appellant’s attorneys had seen the same and had it in their possession and that a photoscopic copy thereof had been made, as well as a certified copy thereof, but it was not in possession of the justice of the peace at the time of the *633trial. Again, for the purpose of discussion, appellant identified the articles found in his garage and gave places other than the alleged burglarized premises where and from whom he acquired same, at no time admitting that such articles were illegally acquired.
The testimony relative to other haulings to appellant’s home by the state’s witness from other buildings was withdrawn from the jury, and error, if any, we think was thus removed.
We think the trial court was liberal in his charge to the jury that if they entertained a reasonable doubt that appellant entered the building only for the purpose of cleaning it up to acquit him, this being in line with his defense, regardless of any agreement he might have had or not had with the tenant Smith.
The trial court gave an instructive charge to the jury and the record contains no objections nor exceptions thereto. While the testimony is confusing to some extent, these matters were presented to the jury, who are the exclusive judges of the facts, and we cannot say that their conclusion is not supported by the evidence.
The motion will be overruled.